Citation Nr: 1400086	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-25 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for a right second metacarpal fracture.  

2.  Entitlement to service connection for a left ankle condition, characterized as chronic tendonitis.  


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2005 until July 2010.  

These issues come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claim was adjudicated as part of VA's Benefit Delivery on Discharge (BDD) program. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a compensable rating for a right hand scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for a left ankle disorder, characterized as chronic tendonitis, is addressed in the REMAND portion of the decision below and is REMANDED RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

There are no compensable residuals of a right index finger fracture.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a right index finger fracture are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.59, 3.321, Diagnostic Codes 5216-5229 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § § 5103, 5103A; 38 C.F.R. § § 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical of lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated March 2011 of the criteria required for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining such evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2011.  Nothing more was required.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records are in the file as are records reflecting his treatment through VA.  No outstanding evidence has been identified that has not otherwise been obtained.  

The record indicates that the Veteran underwent a VA examination to evaluate his right index finger disorder in April 2010.  The examination involved a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  Therefore, the Board finds that the opinion is adequate to decide the right index finger claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  


II.  Increased Rating 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (2013).  Separate diagnostic codes identify the various disabilities.  Id.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When the requirements for a compensable rating of a diagnostic code are not shown, a noncompensable disability rating is assigned.  38 C.F.R. § 4.31 (2013).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of the present disability.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

There is a distinction between an appeal of an original or initial rating and a claim for an increased rating; this distinction is important with regard to determining the evidence that can be used to decide whether the original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the present level of the veteran's disability is the primary concern in a claim for an increased rating and that past medical reports should not be given precedence over current medical findings - does not apply to the assignment of an initial rating for a disability when service connection is awarded for that disability.  Fenderson, 12 Vet. App. at 126.  Instead, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous . . . .' Id.  If later evidence shows that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

In the August 2010 rating decision, the RO granted service connection for a right second metacarpal fracture and assigned a noncompensable rating, effective August 1, 2010, under Diagnostic Code 5220 (favorable ankylosis of five digits of the hand).  As the Veteran contends that he has pain and limitation of motion in the thumb, long, and index fingers, the Board will evaluate the Veteran's right finger disability under all applicable Diagnostic Codes, including those related to limitation of motion.  See Diagnostic Codes 5216-5229.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigueability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2013).  

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensation rating for the joint.  38 C.F.R. § 4.59 (2013).  During the pendency of the Veteran's claim, the Court of Appeals for Veterans Claims (Court) has addressed this issue.  The Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

The Veteran has stated that he experiences intense, stabbing pain in the second and third metacarpals radiating to the phalanges and that he experiences weakness in the fingers at random intervals, which has resulted in a loss of purposeful function.  In September 2012, he complained of numbness, pain and joint weakness in the right thumb and index finger.  See September 2012 Substantive Appeal.  

In the April 2010 VA examination, the Veteran reported radiating pain in the second metacarpal post fracture.  He stated that he was able to function with and without pain medication, though he was experiencing numbness at the tip of his right index finger.  The examiner observed that the Veteran had no difficulty dressing or undressing during the appointment.  There was no limitation of motion in the right wrist, fingers, or hand.  The examiner noted a gap of 0 cm between the fingertip and the proximal; transverse crease of the palm, for all fingers.  All fingers also demonstrated a normal range of motion without pain, fatigue, lack of endurance or incoordination.  There was no ankylosis.  The examiner noted adequate strength to tie shoes, fasten buttons, and pick up and tear a sheet of paper without difficulty.  

A review of the record, including the VA examination dated April 2010, reveals that the Veteran is right-hand dominant.  For adjudicative purposes, his right hand is the major extremity.  38 C.F.R. § 4.69 (2013).  

As noted above, the Veteran's disability involves a fracture to the second metacarpal (index finger).  Diagnostic Code 5220 provides that favorable ankylosis of the five digits of one hand is to be rated at 50%.  However, the April 2010 VA examination reveals no ankylosis of any of the fingers, and the Veteran only contends that he has pain in three fingers.  Therefore, a compensable rating under Diagnostic Code 5220 is not warranted.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5220 (2013).  

Other diagnostic codes related to the hand and fingers were considered; however, because ankylosis (Diagnostic Codes 5220-5227) is not shown, and because limitation of motion of the thumb, index and/or long finger is not demonstrated pursuant to Diagnostic Codes 5228 or 5229, a compensable rating is not assignable for limited motion and/or ankylosis of the individual or multiple digits.  Additionally, limitation of motion of the wrist is also not demonstrated such that a compensable rating pursuant to Diagnostic Code 5215 is warranted.  There are no other potentially applicable diagnostic codes to rate the service-connected fracture of the right second metacarpal.  Even if the Board were to consider the Veteran's statements regarding the thumb and third finger, the medical evidence of record would not support a higher rating, as no ankylosis, painful or limited motion has been shown.  The Board notes that the Veteran has complained of numbness and tingling in the thumb and third metacarpal.  While this raises concerns of possible neurological issues in the fingers, the April 2010 VA examination reveals a normal evaluation of the Veteran's sensory, motor, cerebellar, and cranial neurological systems.  

The Board has also considered whether a compensable rating should be provided for a painful, unstable, or malaligned joint.  See Burton, 25 Vet. App. at 5; see also 38 C.F.R. § 4.59 (2013).  A compensable rating, however, under section 4.59 is not for application in this case because the weight of the lay and medical evidence does not demonstrate painful, unstable, or malaligned joints.   In the April 2010 VA examination, the Veteran described his pain as a 4 on a pain scale from 0 to 10.  However, the VA examiner noted an absence of painful motion.  Moreover, the Veteran demonstrated adequate strength to fasten buttons, tie his shoes, and tear a sheet of paper.  The Veteran has made statements, discussed in detail above, indicating that his pain is more severe than the VA examiner observed.   The Board finds the Veteran's statement regarding severity of pain not credible as a physical examination revealing no objective evidence of pain on motion or after repetition. Rather, upon physical examination, the April 2010 examiner noted no abnormal hand movements, and active range of motion was found to be normal in all fingers (index, long, ring, little, and thumb) with no evidence of pain after repetitive motion.

The Veteran has made statements, discussed in detail above, indicating that his pain is more severe than the VA examiner observed.  However, the Board finds the objective clinical evidence in the VA examination revealing no objective evidence of pain on motion or after repetition to be more probative than the Veteran's statements made pursuant to a claim for increased VA compensation purposes.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for residuals of a fracture to the right second metacarpal. In denying additional and higher ratings, the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2013).



Extraschedular Considerations

The Board now turns to whether there is a basis to consider assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2013).  

In an April 2010 VA examination, the Veteran was diagnosed with a fracture of the right second metacarpal status post-surgical pinning and removal of hardware.  As discussed above, the examination showed normal range of motion without pain and no ankylosis.  The subjective factors were that the Veteran reported radiating pain and numbness in the fingers of the right hand.  

On this record, the established rating criteria reasonably describe the service-connected disability picture.  With respect to the Veteran's right finger disability, compensable ratings are available, but as is thoroughly discussed above, mechanical application of the relevant criteria not contemplate a compensable rating.  The service-connected disability picture is thus shown to be contemplated by the rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Absent persuasive evidence to the contrary, referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to a compensable rating for residuals of a right index finger fracture is denied.  


REMAND

The Veteran contends that he experiences left ankle pain as a result of his active service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service treatment records do not show treatment for a left ankle disorder.  The Veteran was afforded a pre-discharge compensation and pension examination in April 2010.  X-rays showed no abnormality in the left ankle.  The examiner diagnosed the Veteran with chronic, intermittent tendonitis, currently resolved with no residuals.  This diagnosis does little to assist the Board in determining whether the Veteran has a current disability that warrants service connection.  Further, the examiner failed to opine on the etiology of the disability.  

In light of the insufficient medical opinion, the Board finds that additional development is necessary and to determine whether the Veteran's left ankle disorder satisfies the current disability element of a claim for service connection and whether a nexus to his active service can be established.  Therefore, the Board finds that an additional VA examination is needed in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 C.F.R. § 3.159(c)(4)(i) (2013) (pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the record if VA determines it is necessary to decide the claim).  

The Board notes that the Veteran's DD Form 214 is not associated with the record.  An August, 2010 letter shows that VA requested that the Veteran submit a copy of his DD Form 214, but it is not included in the file.  Therefore, while the case is in remand status, arrangements should be made to obtain service personnel records, to include the Veteran's DD Form 214, and any other service records which could be potentially helpful in resolving the Veteran's claim.  If the records are not located, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) and the Veteran should be notified that he can submit alternate sources of evidence.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any additional relevant medical evidence that may have come into existence since the April 2010 examination.  

2. Arrangements should be made to obtain the Veteran's personnel records, to include his DD Form 214.  If NPRC or other appropriate agency is unable to obtain such records, a specific negative finding from NPRC or other such agency is requested.

3. Following the development set forth above, schedule the Veteran for a VA examination with an appropriate physician to determine whether he currently has a left ankle disability, and if so, whether it is related to his active duty.  All necessary tests and studies shall be conducted, and the claims file should be made available to the examiner for review in conjunction with the examination.  The examiner shall opine:  

a) Whether the Veteran has a current left ankle disability; 

b) and if so, whether it is at least as likely as not (i.e. a probability of 50 percent or more) that a left ankle disability was incurred in or as a result of the Veteran's active duty service.  

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's contentions, the lay history of symptomatology, and all relevant medical evidence of record.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

4. Upon completion of the above-requested development, the RO should readjudicate the claim on appeal, taking into account all available evidence and conducting any additional development deemed necessary. If the service connection claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


